Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 01/28/2022.  Claims 21, 24 and 33 have been amended.  Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are pending and have been considered below.

Priority
16505274, filed 07/08/2019 is a continuation of 15275020, filed 09/23/2016, now U.S. Patent #10346458.

Drawings
The drawings filed on 07/08/2019 are accepted.

Specification
The specification filed on 07/08/2019 is accepted.

Response to Arguments
Applicant's arguments with respect to “Claims 21-40 are definite” remarks page 8 have been fully considered and are persuasive the examiner agreed that datastore is a repository for persistently storing and managing collections of data which include not just repositories like databases, but also simpler store types such as simple files, emails etc., therefore the rejection has been withdrawn.  
Applicant's arguments with respect to “Double Patenting Rejection” remarks page 9 have been fully considered but they are not persuasive and the rejection has been maintained.
Applicant's arguments with respect to the newly amended limitations remarks pages 9-12 have been fully considered but they are not persuasive because: 
Tedesco et al teaches see par.21-22, The media object 200 may include various individual elements including content 201 and metadata 202. The metadata 202 may consist of any information related to the data and may include, without limitation, the object name, an object size, a transfer time, an origin descriptor, an object creation time, an object type, or the number of prior transfers. If the metadata is associated with a media object, the metadata may also include media information. Without limitation, metadata associated with an audio object may include a song name, an artist name, an album name, a music genre, and a release date. Also, without limitation, metadata associated with a video object may include a title, a television video type, a movie video type, video credits, a family rating, a release date, a duration release date, and a duration. Further metadata items for both audio and video object may include a media type, artist descriptors, object running time, playlist membership, a rating, and artwork data. The content may include a number of elements as well including, without limitation, playable content 203, label art 204, and a promo cut 206. Playable content 203 may be any form of data that may be interpreted by the media device 100 into an audio or video signal. For example, playable content may be a song, a movie, a text, pictures, photos, games, electronic books, or any other type of content that may be fixed to a tangible medium and includes a temporal element., the examiner notes that each of elements are in different format song, picture text are all in different format); 
Aikas et al also teaches see par27, 32 objects can be stored in hosted storage service 120 in buckets. In some examples, each bucket is uniquely named in the hosted storage service 120, each object is uniquely named in a bucket, and every bucket and object combination is unique. Objects may be uniquely identified by a URI that includes the bucket name and the object name, and identifies the hosted storage service 120.whic meet the limitation of wherein the first name is in different format than the second name contrary to the applicant contention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,346458. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 are anticipated by claims 1-20 of U.S. patent 10,346,458.
A side-by-side comparison of the independent claims of the pending application and the patent is given in the following table to show their similarities and differences:

16505274
10346458
21. A computer-implemented method comprising: 
as implemented by one or more computing devices configured with specific executable instructions, receiving data associated with a first media object and a second media object to be stored, wherein the received data comprises a first name of the first media object, a second name of the second media object, and an indication of an asset name to which the first and second media objects are to be associated, wherein the first media object and the second media object are associated with the same content, and wherein the first and second names are in a different format;

 mapping the first name of the first media object to the asset name and the second name of the second media object to the asset name; 

storing the mapping of the first name of the first media object to the asset name and the mapping of the second name of the second media object to the asset name in a data store; and
 performing a batch operation on the first media object and the second media object using the asset name to assign a permission to the first and second media objects. 












22. The computer-implemented method of claim 21 further comprising: 
receiving a request from an asset owner device to modify permissions of the asset name based on a second permission; 
mapping the asset name to the second permission; and 
storing the mapping of the asset name to the second permission in the data store. 



23. The computer-implemented method of claim 21, wherein the first media object comprises one of a movie file, a television show file, a music video file, or an audio book file. 
24. A system comprising: a data store configured to store associated with a first media object and a second media object; and
 an asset storage system comprising a processor and memory, wherein the memory includes instructions that, when executed by the processor, cause the asset storage system to: 
receive data associated with the first media object and the second media object, wherein the received data comprises a first name of the first media object, a second name of the second media object, and an indication of an asset name to which the first media object and the second media object are to be associated, wherein the first media object and the second media object are associated with the same content, and wherein the first and second names are in a different format;
 map the first name of the first media object and the second name of the second media object to the asset name;
 


store the mapping of the first name of the first media object to the asset name in the data store; and 
perform a batch operation on the first and second media objects using the asset name. 





25. The system of claim 24 further comprising an asset retrieval server, wherein second instructions, when executed, cause the asset retrieval server to: receive a request from a user device to access the first media object; query, using the first name of the first media object, the data store to identify that the asset name is mapped to the first name of the first media object; determine that a user associated with the user device is authorized to access the first media object; retrieve the first media object; and transmit the first media object to the user device to satisfy the request. 


33. A non-transitory computer-readable medium having stored thereon executable program code that directs one or more computing devices to perform operations when executed, the operations comprising: receiving data associated with a first media object and a second media object, wherein the received data comprises a first name of the first media object, a second name of the second media object, and an indication of an asset name to which the first media object and second media object are to be associated, wherein the first media object and the second media object are associated with the same content, and wherein the first and second names are in a different format;
 mapping the first name of the first media object and the second name of the second media object to the asset name;
 

storing the mapping of the first name of the first media object to the asset name; and performing a batch operation on the first and second media objects using the asset name. 

1. A computer-implemented method comprising: 
as implemented by one or more computing devices configured with specific executable instructions, receiving data associated with a first media object and a second media object to be stored, wherein the received data comprises a name of the first media object, an indication of an asset name to which the first media object is associated, a name of the second media object, an indication of the asset name to which the second media object is associated, and a set of permissions to assign the asset name, and wherein the first media object and the second media object are associated with the same content and have names in a different format;
 mapping the name of the first media object to the asset name and the name of the second media object to the asset name; 
mapping the set of permissions to the asset name;
 storing the mapping of the name of the first media object to the asset name and the mapping of the name of the second media object to the asset name in an asset permissions data store such that a batch operation can be performed on the first media object and the second media object using the asset name; 
storing the mapping of the set of permissions to the asset name in the asset permissions data store;
 receiving a request from a user device to access the first media object;
 querying, using the name of the first media object, the asset permissions data store to identify that the asset name is mapped to the name of the first media object; 
querying, using the asset name, the asset permissions data store to retrieve the set of permissions mapped to the asset name; determining that a user associated with the user device is authorized to access the first media object based on the retrieved set of permissions; 
retrieving the first media object from an asset data store; and transmitting the first media object to the user device to satisfy the request. 
    2. The computer-implemented method of claim 1 further comprising: 
receiving a second request from an asset owner device to modify permissions of the asset name based on a second set of permissions;
 mapping the asset name to the second set of permissions; and 
storing the mapping of the asset name to the second set of permissions in the asset permissions data store. 
    3. The computer-implemented method of claim 1, wherein the first media object comprises one of a movie file, a television show file, a music video file, or an audio book file. 
    4. A system comprising: 
an asset permissions data store configured to identify permissions associated with a first media object and a second media object; and
 an asset storage system comprising a processor and memory, wherein the memory includes instructions that, when executed by the processor, cause the asset storage system to: 
receive data associated with the first media object and the second media object, wherein the received data comprises a name of the first media object, a name of the second media object, an indication of an asset name to which the first media object and the second media object are associated, and a set of permissions to assign the asset name, and wherein the first media object and the second media object are associated with the same content and have names in a different format;
 map the name of the first media object and the name of the second media object to the asset name; 
map the set of permissions to the asset name; 
store the mapping of the name of the first media object to the asset name and the mapping of the name of the second media object to the asset name such that a batch operation can be performed on the first media object and the second media object using the asset name; and
 store the mapping of the set of permissions to the asset name, wherein storage of the mapping of the name of the first media object to the asset name and of the mapping of the set of permissions to the asset name causes the set of permissions to govern access to the first media object. 
    5. The system of claim 4 further comprising an asset retrieval server, wherein second instructions, when executed, cause the asset retrieval server to: receive a request from a user device to access the first media object; query, using the name of the first media object, the asset permissions data store to identify that the asset name is mapped to the name of the first media object; query, using the asset name, the asset permissions data store to retrieve the set of permissions mapped to the asset name; determine that a user associated with the user device is authorized to access the media object; retrieve the first media object; and transmit the first media object to the user device to satisfy the request. 
    
    13. A non-transitory computer-readable medium having stored thereon executable program code that directs one or more computing devices to perform operations when executed, the operations comprising: receiving data associated with a first media object and a second media object, wherein the received data comprises a name of the first media object, a name of the second media object, and an indication of an asset name to which the first media object and second media object are associated, and wherein the first media object and the second media object are associated with the same content and have names in a different format;
 mapping the name of the first media object and the name of the second media object to the asset name; 
mapping a default set of permissions to the asset name in response to a determination that the received data does not indicate any permission set; 
storing the mapping of the name of the first media object to the asset name and the mapping of the second media object to the asset name such that a batch operation can be performed on the first media object and the second media object using the asset name; and
 storing the mapping of the default set of permissions to the asset name, wherein storage of the mapping of the name of the first media object to the asset name and of the mapping of the default set of permissions to the asset name causes the default set of permissions to govern access to the first media object. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco et al U.S. 2008/0109911 A1 in view of Aikas et al U.S. 2014/0143543 A1 in view of McGregor et al U.S. 2008/0263103 A1.
                                                                                   

Claim 21: Tedesco et al teaches a computer-implemented method comprising:
 as implemented by one or more computing devices configured with specific executable instructions, receiving data (media object 200) associated with a first media object (payable content) and a second media object (label art, or promo cut) to be stored (par.28-30, the object 200 may be transferred via a wireless network link  or over a wired network implementing any suitable communication method in a digital format and consist of both content and metadata), wherein the received data comprises a first name of the first media object, a second name of the second media object, and an indication of an asset name (media object 200) to which the first and second media objects are to be associated (Fig.2, par.21-22, The media object 200 include various individual elements including content 201 and metadata 202, wherein the content include a number of elements as well including, without limitation, playable content 203, label art 204, and a promo cut 206)wherein the first media object and the second media object are associated with the same content (par.21-22, content including a number of elements as well including, without limitation, playable content 203, label art 204, and a promo cut 206), and wherein the first name is in different format than the second name  (par.21-22, , playable content may be a song, a movie, a text, pictures, photos, games, electronic books, or any other type of content that may be fixed to a tangible medium and includes a temporal element. Label art 204 may be any image associated with the playable content 203. Label art 204 may include an album cover, an advertisement, or a movie poster. Label art 204 may also include more than a single still image, such as a series of images or even video content. A promo cut 206 may be a shorter version of the playable content 203, the examiner notes that each of elements are in different format song, picture text are all in different format); 
Tedesco et al does not explicitly teaches, however, Aikas et al in the same field of endeavor teaches 
mapping the first name of the first media object to the asset name and the second name of the second media object to the asset name (par.21, 32 The interface backend 108 can manage metadata 116 associated with data objects, for example in a structured data format such as a database (e.g., MySQL). User-specified names labeling the buckets can be completely defined within the metadata 116, and object metadata 116 can map a resource name to one or more data shares 112 storing the resource);
storing the mapping of the first name of the first media object to the asset name and the mapping of the second name of the second media object to the asset name in a data store (par.79,Fig.6, the ACLs 118 define who is authorized to perform actions on corresponding buckets or objects, and the nature of the permitted actions par.35, if the ACL is associated with a bucket containing a number of objects, or the ACL is otherwise associated with multiple objects, the role with respect to those objects can be easily changed by simply changing the role of the group); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of Tedesco et al  with the additional features of Aikas et al  in order to provide the ability to control access permissions to resource , as suggested Aikas et al abstract.
The combination does not explicitly teach, however, McGregor et al in the same field of endeavor teaches
performing a batch operation on the first media object and the second media object using the asset name to assign a permission to the first and second media objects (par.40, Permissions can be set for individual files, assets, and/or collections of assets. Such permissions can be dynamically adjusted or set statically). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of Tedesco et al with the additional features of McGregor et al in order to provide the ability to provides an integrated user experience for the rapid and facile manipulation of users’ digital assets in an online environment, as suggested McGregor et al abstract.
Claims 22: the combination teaches:
 receiving a request from an asset owner device to modify permissions of the asset name based on a second permission (Aikas et al, par.34);
 mapping the asset name to the second permission (Aikas et al, par.34, 37, 55, 71); and 
storing the mapping of the asset name to the second permission in the data store (Aikas et al, par.34, 37, 55, and 71). 
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claim 21 above applies here.
Claims 23:  the combination teaches:
 wherein the first media object comprises one of a movie file, a television show file, a music video file, or an audio book file (Tedesco et al par.21, 36, Aikas et al par. 73). 
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claim 21 above applies here.
Claims 24 and 33:  Tedesco et al a non-transitory computer-readable medium having stored thereon executable program code that directs one or more computing devices to perform operations when executed (par.14), the operations comprising system comprising:
 a data store configured to store associated with a first media object and a second media object (par, 12-13, Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, digital media, or other data); and 
asset storage system comprising a processor and memory, wherein the memory includes instructions that, when executed by the processor, cause the asset storage system to (par.14, The processing unit 102 may be any processing unit 102 capable of executing computer): 
receive data associated with the first media object and the second media object (label art, or promo cut) to be stored (par.28-30,, the object 200 may be transferred via a wireless network link  or over a wired network implementing any suitable communication method in a digital format and consist of both content and metadata), wherein the received data comprises a first name of the first media object, a second name of the second media object, and an indication of an asset name to which the first media object and the second media object are to be associated (Fig.2, par.21-22, The media object 200 include various individual elements including content 201 and metadata 202, wherein the content include a number of elements as well including, without limitation, playable content 203, label art 204, and a promo cut 206), wherein the first media object and the second media object are associated with the same content, and wherein the first and second names are in a different format (par.21-22, , playable content may be a song, a movie, a text, pictures, photos, games, electronic books, or any other type of content that may be fixed to a tangible medium and includes a temporal element. Label art 204 may be any image associated with the playable content 203. Label art 204 may include an album cover, an advertisement, or a movie poster. Label art 204 may also include more than a single still image, such as a series of images or even video content. A promo cut 206 may be a shorter version of the playable content 203, the examiner notes that each of elements are in different format song, picture text are all in different format); 
Tedesco et al does not explicitly teaches, however, Aikas et al in the same field of endeavor teaches 
map the first name of the first media object and the second name of the second media object to the asset name (par.21, 32 The interface backend 108 can manage metadata 116 associated with data objects, for example in a structured data format such as a database (e.g., MySQL). User-specified names labeling the buckets can be completely defined within the metadata 116, and object metadata 116 can map a resource name to one or more data shares 112 storing the resource);
store the mapping of the first name of the first media object to the asset name in the data store (par.79, Fig.6, the ACLs 118 define who is authorized to perform actions on corresponding buckets or objects, and the nature of the permitted actions par.35, if the ACL is associated with a bucket containing a number of objects, or the ACL is otherwise associated with multiple objects, the role with respect to those objects can be easily changed by simply changing the role of the group); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of Tedesco et al  with the additional features of Aikas et al  in order to provide the ability to control access permissions to resource , as suggested Aikas et al abstract.
The combination does not explicitly teach, however McGregor et al in the same field of endeavor teaches
perform a batch operation on the first and second media objects using the asset name (par.40, Permissions can be set for individual files, assets, and/or collections of assets. Such permissions can be dynamically adjusted or set statically). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disclosure of Tedesco et al with the additional features of McGregor et al in order to provide the ability to provides an integrated user experience for the rapid and facile manipulation of users’ digital assets in an online environment, as suggested McGregor et al abstract.
Claim 25: the combination teaches an asset retrieval server, wherein second instructions, when executed, cause the asset retrieval server to:
 receive a request from a user device to access the first media object (Aikas el al , par.59); query, using the first name of the first media object, the data store to identify that the asset name is mapped to the first name of the first media object(Aikas el al , par.62-63); 
determine that a user associated with the user device is authorized to access the first media object; retrieve the first media object (Aikas el al, par.62-63); and 
transmit the first media object to the user device to satisfy the request (Aikas el al, par.62-63). 
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claim 24 above applies here.
Claims 26 and 34: the combination teaches wherein the instructions, when executed by the processor, further cause the asset storage system to: 
receive a second request from an asset owner device to modify permissions of the asset name based on a permission (Aikas et al, par.34);
 map the asset name to the permission (Aikas et al, par.34, 37, 55, 71); and 
store the mapping of the asset name to the permission (Aikas et al, par.34, 37, 55, 71). 
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claims 24 and 33 above applies here.
Claims 27 and 35: the combination teaches  
wherein the second request comprises a time parameter that indicates an expiration of the permission (Tedesco et al par. 16, 24-25, 32, 34). 
Claims 28 and 38: the combination teaches  
wherein the permission comprises at least one of read access granted to the user, write access granted to the user, delete access granted to the user, or update metadata access granted to the user (Tedesco et al par. 16, 24-25, 32, 34, Aikas et al, par.31-37, tables 1 and 2). 
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claims 26 and 34 above applies here.
Claims 29 and 36: the combination teaches 
wherein the instructions, when executed by the processor, further cause the asset storage system to update permissions of the asset name in response to an occurrence of an event (Aikas el al, par. 71).
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claims 24 and 34 above applies here.
Claims 30 and 37: the combination teaches 
wherein the event comprises one of storage of a third media object, an expiration of the set of permissions, or a modification of the first media object (Aikas el al, par. 71).
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claims 29 and 36 above applies here.
Claims 31 and 39: the combination teaches 
wherein the instructions, when executed by the processor, further cause the asset storage system to execute a second batch operation to move the first media object, the second media object, and any other media object mapped to the asset name from a first storage tier to a second storage tier (McGregor et al par.40). 
The same motivation to modify the combined teaching of Tedesco et al in view of McGregor et al applied to claims 24 and 33 above applies here.
Claims 32 and 40: the combination teaches 
 wherein the first media object comprises one of a movie file, a television show file, a music video file, or an audio book file (Tedesco et al par.21, 36, Aikas et al par. 73). 
The same motivation to modify the combined teaching of Tedesco et al in view of Aikas et al applied to claims 24 and 33 above applies here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Friday, May 27, 2022
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436